DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the apertures" in line 11 without referring to what apertures the recitation is referring to, whether they are the apertures of the aperture closing element or the lid.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "each male guide fitment element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 10 is interpreted to depend from claim 8.
Claim 12 recites the limitation "said apertures" in line 2 without referring to what apertures the recitation is referring to, whether they are the apertures of the aperture closing element or the lid.
Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2012/0329143, hereinafter Yamazaki.
Regarding claim 1, Yamazaki teaches a laboratory fluid receptacle cooler arrangement (figure 3) for improved microclimate control therein (abstract), comprising a housing (item 205), a lid (item 101) covering an open top side of said housing (figure 3), and an aperture closing element (item 203), wherein: said aperture closing element (item 203) at least partly covers said lid (figure 3), said aperture closing element (item 203) has a number of apertures (item 106), said lid (item 101) has a number of apertures (item 103), said aperture closing element (item 203) is movable relative to the lid between an open and a closed position (figures 3a-3c), and the aperture closing element (item 203) and the lid (item 101) has matching aperture configuration (figure 3), thereby providing through holes when the aperture closing element and the lid are in an open configuration (figure 3b), whereby the aperture closing element (item 203) facilitates sustaining a desired temperature range within said laboratory fluid receptacle cooler arrangement (intended use MPEP § 2114 (II)).
Regarding claim 2, Yamazaki teaches wherein said aperture closing element (item 203) has the same number of apertures (item 106) as the number of apertures (item 103) of said lid (item 101) (figure 3).
Regarding claim 3, Yamazaki teaches comprising: said housing (item 205) contains at least one storage means (item 205) having a number of spaces (where items 204 are) for storing a plurality of laboratory fluid receptacles (intended use MPEP § 2114 (II) and is taught with item 204), at least one aperture (item 106) of said aperture closing element (item 203) is vertically aligned with at least one storage means space (where items 204 are) when said aperture closing element (item 203) is in the open position (figure 3b), and the number of apertures (item 106) of the aperture closing element (item 203) is equal to or greater than the number of spaces (where items 204 are) (figure 3) for storing the laboratory fluid receptacles in the at least one storage means (intended use MPEP § 2114 (II) and is taught in figure 3), whereby the storage means spaces (where items 204 are) are accessible through the apertures (item 106) when the aperture closing-element (item 203) is in the open position (figure 3b) and are inaccessible when the aperture closing-element (item 203) is in the closed position (figure 3c).
Regarding claim 7, Yamazaki teaches wherein said aperture closing element (item 203) and said lid (item 101) are plane (figure 3).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Yamazaki and the apparatus of Yamazaki is capable of having a needle come through the apertures. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Yamazaki (see MPEP §2114). Further, Yamazaki teaches this limitation in figure 3b.
Regarding claim 13, Yamazaki teaches a cooler closure arrangement (figure 3) with an aperture closing element (item 203) on top of a lid (item 101), the aperture closing element (item 203) and the lid (item 101) are parallel and substantially plane rectangles in slideable engagement with each other (figure 3), the aperture closing-element (item 203) has a number of apertures (item 106), said lid (item 101) has a number of apertures (item 103), said aperture closing element (item 203) is movable relative to the lid between an open and a closed position (figures 3b-3c), the aperture closing element and the lid has matching aperture configuration (figure 3b), thereby providing through holes when the aperture closing element and the lid are in an open configuration (figure 3b).

Claim(s) 1, 5, 6, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2014/0216059, hereinafter Moore.
Regarding claim 1, Moore teaches a laboratory fluid receptacle cooler arrangement (item 1) for improved microclimate control therein (abstract), comprising a housing (items 6 and 7), a lid (item 7.2) covering an open top side of said housing (figure 1b), and an aperture closing element (item 7.3), wherein: said aperture closing element (item 7.3) at least partly covers said lid (figure 1b), said aperture closing element (item 7.3) has a number of apertures (item 7.3.1), said lid (item 7.2) has a number of apertures (item 7.2.1), said aperture closing element (item 7.3) is movable relative to the lid between an open and a closed position (paragraphs [0044]-[0045]), and the aperture closing element and the lid has matching aperture configuration (paragraphs [0044]-[0045]), thereby providing through holes when the aperture closing element and the lid are in an open configuration (paragraphs [0044]-[0045]), whereby the aperture closing element facilitates sustaining a desired temperature range within said laboratory fluid receptacle cooler arrangement (intended use MPEP § 2114 (II) and is taught in abstract).
Regarding claim 5, Moore teaches wherein said aperture closing element (item 7.3) and said lid (item 7.2) are connected by at least one, preferably two guide slits (paragraph [0044]) and at least one, preferably two bolts (paragraph [0044]), wherein each bolt is slotted into a different guide slit (paragraph [0044]).
Regarding claim 6, Moore teaches wherein said guide slits (paragraph [0044]) have a length x (the rails have a length).
Regarding claim 8, Moore teaches wherein said lid (item 7.2) has at least one male guide fitment element (figure 1b).
Regarding claim 9, Moore teaches wherein said housing (items 7 and 8) has at least one female guide indent (figure 1b) on the top of at least one side of the housing (figure 1b).
Regarding claim 10, Moore teaches wherein each male guide fitment element (figure 1b) slots into a different female guide indent (figure 1b) when said lid (item 7.2) covers the open top side of said housing (figure 1b), whereby said lid (item 7.2) is maintained within its position when said aperture closing element is moving (figure 1b).
Regarding claim 11, Moore teaches wherein said aperture closing element (item 7.3) and said lid (item 7.2) are removable from said housing (items 6 and 7) either separately or together (figure 1b).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Moore and the apparatus of Moore is capable of having a needle come through the apertures.
Regarding claim 13, Moore teaches a cooler closure arrangement (item 1) with an aperture closing element (item 7.3) on top of a lid (item 7.2), the aperture closing element (item 7.3) and the lid (item 7.2) are parallel and substantially plane rectangles in slideable engagement with each other (figure 1b), the aperture closing-element (item 7.3) has a number of apertures (item 7.3.1), said lid (item 7.2) has a number of apertures (item 7.2.1), said aperture closing element (item 7.3) is movable relative to the lid between an open and a closed position (paragraphs [0044]-[0045]), the aperture closing element and the lid has matching aperture configuration, thereby providing through holes when the aperture closing element and the lid are in an open configuration (paragraphs [0044]-[0045]).
Regarding claim 15, Moore teaches wherein said aperture closing element (item 7.3) and said lid (item 7.2) are connected by at least one, preferably two guide slits (paragraph [0044]) and at least one, preferably two bolts (paragraph [0044]), wherein each bolt is slotted into a different guide slit (paragraph [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of United States Patent No. 5,290,521, hereinafter DeStefano.
Regarding claim 4, Yamazaki teaches all limitations of claim 1; however, Yamazaki fails to teach at last one engagement element on the aperture closing element.
DeStefano teaches a work station which has a cover with a handle for convenience in the manual removal of the cover (DeStefano, column 8, lines 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one engagement element (handle) on the aperture closing element because it would make it more convenient for manual movement of the aperture closing (DeStefano, column 8, lines 14-15).
Regarding claim 14, Yamazaki teaches all limitations of claim 13; however, Yamazaki fails to teach at last one engagement element on the aperture closing element.
DeStefano teaches a work station which has a cover with a handle for convenience in the manual removal of the cover (DeStefano, column 8, lines 14-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one engagement element (handle) on the aperture closing element because it would make it more convenient for manual movement of the aperture closing (DeStefano, column 8, lines 14-15).

Claims 5 and 15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of United States Patent No. 5,057,281, hereinafter Torti.
Regarding claim 5, Moore teaches all limitations of claim 1; however, if it is determined that Moore fails to teach wherein said aperture closing element and said lid are connected by at least one, preferably two guide slits and at least one, preferably two bolts, wherein each bolt is slotted into a different guide slit, then Moore would fail to teach this limitation.
Torti teaches a device holder which has screws and slots which limit the movement of plates relative to each other in a single direction (Torit, column 5, lines 17-19).
Examiner further finds that the prior art contained a device/method/product (i.e., bolts and slits) which differed from the claimed device by the substitution of component(s) (i.e., rails) with other component(s) (i.e., bolts and slits), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., rails with bolts and slits), and the results of the substitution (i.e., limiting movement of the inner cover) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the rails of reference Moore with the bolts and slits of reference Torti, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized bolts and slits to connect the aperture closing element and the lid together because it would restrict the movement relative to each other in a single direction (Torit, column 5, lines 17-19).
Regarding claim 15, Moore teaches all limitations of claim 13; however, if it is determined that Moore fails to teach wherein said aperture closing element and said lid are connected by at least one, preferably two guide slits and at least one, preferably two bolts, wherein each bolt is slotted into a different guide slit, then Moore would fail to teach this limitation.
Torti teaches a device holder which has screws and slots which limit the movement of plates relative to each other in a single direction (Torit, column 5, lines 17-19).
Examiner further finds that the prior art contained a device/method/product (i.e., bolts and slits) which differed from the claimed device by the substitution of component(s) (i.e., rails) with other component(s) (i.e., bolts and slits), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., rails with bolts and slits), and the results of the substitution (i.e., limiting movement of the inner cover) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the rails of reference Moore with the bolts and slits of reference Torti, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized bolts and slits to connect the aperture closing element and the lid together because it would restrict the movement relative to each other in a single direction (Torit, column 5, lines 17-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796